DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 1-2, 5-6, 8-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wales U.S. 5,800,449 (herein referred to as “Wales”), and in view of Scheib U.S. 2019/0290266 (herein referred to as “Scheib”).
6.	Regarding Claim 1, Wales 5,800,449 teaches a tissue interface assembly comprising:
	a. an elongated body defining a longitudinal axis (Figs. 2 and 3, ref num 20);
	b. an end effector (Figs. 2 and 3, ref nums 12, 214 and 216), coupled to a distal portion of the elongated body (see Figs. 2 and 3), the end effector rotatable about the longitudinal axis (Col. 7 lines 29-30, “rotation of rotation knob 22 results in rotation of end effector 12”);
	c. an axial first electrical contact to the end effector (Fig. 6, ref num 14), the axial first electrical contact being affixed to and rotatable with the end effector (Col. 7, lines 29-31 “rotation of end effector 12, including wireform conductors 14 and 16”); and
	d. a circumferential second electrical contact having a surface that contacts the axial first electrical contact (Fig. 5, ref num 46) throughout a rotation of the end effector and the axial first electrical contact about the longitudinal axis (Fig. 5, ref nums 14 and 16 rotate while passed through ref num 46), wherein the circumferential second electrical contact is configured to remain stationary while the axial first electrical contact rotates (Fig. 5, ref num 46 does not rotate, Col. 4, lines 38-65).
	Wales fails to teach the end effector is offset to the longitudinal axis.
	Scheib teaches a tissue interface assembly of analogous art wherein the device comprises an elongated body with a longitudinal axis (Fig. 14B, ref num 232 defines a longitudinal axis) and an end effector (Fig. 14B, ref num 212), wherein the end effector is offset to the longitudinal axis (see Fig. 14B, where ref num 212 is offset to ref num 232).  Scheib teaches that the end effector is offset by the direction of the articulation knob in order to bend in the direction that suits the treatment of the target site (para 0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and configured the end effector to be offset to the defined longitudinal axis in order to better reach the target site for treatment.

7.	Regarding Claim 2, Wales teaches the tissue interface assembly further comprises: a blade link coupled with the end effector (Fig. 6, ref num 42 is coupled with ref num 12), a blade cover configured to engage with the blade link and couple with the end effector (Fig. 6, ref num 324 engages with blade link ref num 42 and couples with end effector ref num 12), a blade ring configured to couple with the blade link and with a rotating mechanism (Fig. 5, ref num 99 blade ring coupled to blade link, ref num 42 and rotating mechanism ref num 98).

8.	Regarding Claim 5, Wales teaches the end effector (Figs. 2 and 3, ref num 12) includes a proximal end, a distal end (see Figs. 2 and 3, proximal and distal ends of ref num 12), and a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end of ref num 12 and couples with ref num 14).

9.	Regarding Claim 6, Wales teaches the end effector (Figs. 2 and 3, ref num 12) includes a proximal end, a distal end (see Figs. 2 and 3, proximal and distal ends of ref num 12), and a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end toward the distal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end to the distal end of ref num 12 and couples with ref num 14).

10.	Regarding Claim 8, Wales teaches the end effector is bipolar (Col. 3, lines 43-49).

11.	Regarding Claim 9, Wales teaches the end effector is a blade (Fig. 6, ref num 94 is part of ref num 12).

12.	Regarding Claim 10, Wales teaches a medical device comprising:
	a. an elongated body defining a longitudinal axis (Figs. 2 and 3, ref num 20);
	b. an end effector (Figs. 2 and 3, ref nums 12, 214 and 216), coupled to a distal portion of the elongated body (see Figs. 2 and 3), the end effector rotatable about the longitudinal axis (Col. 7 lines 29-30, “rotation of rotation knob 22 results in rotation of end effector 12”);
	c. an axial first electrical contact to the end effector (Fig. 6, ref num 14), the axial first electrical contact being affixed to and rotatable with the end effector (Col. 7, lines 29-31 “rotation of end effector 12, including wireform conductors 14 and 16”); 
	d. a circumferential second electrical contact having a surface that contacts the axial first electrical contact (Fig. 5, ref num 46) throughout a rotation of the end effector and the axial first electrical contact about the longitudinal axis (Fig. 5, ref nums 14 and 16 rotate while passed through ref num 46), wherein the circumferential second electrical contact is configured to remain stationary while the axial first electrical contact rotates (Fig. 5, ref num 46 does not rotate, Col. 4, lines 38-65).
	e. a blade link coupled with the end effector (Fig. 6, ref num 42 is coupled with ref num 12), 
f. a blade cover configured to engage with the blade link and couple with the end effector (Fig. 6, ref num 324 engages with blade link ref num 42 and couples with end effector ref num 12), and
g. a blade ring configured to couple with the blade link and with a rotating mechanism (Fig. 5, ref num 99 blade ring coupled to blade link, ref num 42 and rotating mechanism ref num 98).
	Wales fails to teach the end effector is offset to the longitudinal axis.
	Scheib teaches a tissue interface assembly of analogous art wherein the device comprises an elongated body with a longitudinal axis (Fig. 14B, ref num 232 defines a longitudinal axis) and an end effector (Fig. 14B, ref num 212), wherein the end effector is offset to the longitudinal axis (see Fig. 14B, where ref num 212 is offset to ref num 232).  Scheib teaches that the end effector is offset by the direction of the articulation knob in order to bend in the direction that suits the treatment of the target site (para 0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and configured the end effector to be offset to the defined longitudinal axis in order to better reach the target site for treatment.
	Wales teaches that the device provides coagulation or cauterization to the target tissue, depending on the treatment desired (Col. 1, lines 18-35).  Colpotomy devices are utilized during hysterectomy procedures to coagulate or cauterize the target tissue.  Therefore, Wales device reads on the limitation of a colpotomy medical device.
	
13.	Regarding Claim 13, Wales teaches the end effector (Figs. 2 and 3, ref num 12) includes a proximal end, a distal end (see Figs. 2 and 3, proximal and distal ends of ref num 12), and a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end of ref num 12 and couples with ref num 14).

14.	Regarding Claim 14, Wales teaches the end effector (Figs. 2 and 3, ref num 12) includes a proximal end, a distal end (see Figs. 2 and 3, proximal and distal ends of ref num 12), and a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end toward the distal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end to the distal end of ref num 12 and couples with ref num 14).

15.	Regarding Claim 15, Wales teaches the end effector is a blade (Fig. 6, ref num 94 is part of ref num 12).

16.	Regarding Claim 16, Wales teaches a tissue interface assembly comprising:
	a. an elongated body defining a longitudinal axis (Figs. 2 and 3, ref num 20);
	b. an end effector (Figs. 2 and 3, ref nums 12, 214 and 216), coupled to a distal portion of the elongated body (see Figs. 2 and 3), the end effector rotatable about the longitudinal axis (Col. 7 lines 29-30, “rotation of rotation knob 22 results in rotation of end effector 12”), wherein the end effector (Figs. 2 and 3, ref num 12) includes a proximal end, a distal end (see Figs. 2 and 3, proximal and distal ends of ref num 12), and a contact portion (Figs. 2 and 3, ref num 18),
	c. an axial first electrical contact to the end effector (Fig. 6, ref num 14), the axial first electrical contact being affixed to and rotatable with the end effector (Col. 7, lines 29-31 “rotation of end effector 12, including wireform conductors 14 and 16”); and
	d. a circumferential second electrical contact having a surface that contacts the axial first electrical contact (Fig. 5, ref num 46) throughout a rotation of the end effector and the axial first electrical contact about the longitudinal axis (Fig. 5, ref nums 14 and 16 rotate while passed through ref num 46), wherein the circumferential second electrical contact is configured to remain stationary while the axial first electrical contact rotates (Fig. 5, ref num 46 does not rotate, Col. 4, lines 38-65).
	Wales fails to teach the end effector is offset to the longitudinal axis.
	Scheib teaches a tissue interface assembly of analogous art wherein the device comprises an elongated body with a longitudinal axis (Fig. 14B, ref num 232 defines a longitudinal axis) and an end effector (Fig. 14B, ref num 212), wherein the end effector is offset to the longitudinal axis (see Fig. 14B, where ref num 212 is offset to ref num 232).  Scheib teaches that the end effector is offset by the direction of the articulation knob in order to bend in the direction that suits the treatment of the target site (para 0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and configured the end effector to be offset to the defined longitudinal axis in order to better reach the target site for treatment.
Wales teaches that the device provides coagulation or cauterization to the target tissue, depending on the treatment desired (Col. 1, lines 18-35).  Colpotomy devices are utilized during hysterectomy procedures to coagulate or cauterize the target tissue.  Therefore, Wales device reads on the limitation of a colpotomy medical device.

17.	Regarding Claim 17, Wales teaches the device further comprises: a blade link coupled with the end effector (Fig. 6, ref num 42 is coupled with ref num 12), a blade cover configured to engage with the blade link and couple with the end effector (Fig. 6, ref num 324 engages with blade link ref num 42 and couples with end effector ref num 12), a blade ring configured to couple with the blade link and with a rotating mechanism (Fig. 5, ref num 99 blade ring coupled to blade link, ref num 42 and rotating mechanism ref num 98).

18.	Regarding Claim 19, Wales teaches the end effector (Figs. 2 and 3, ref num 12) having a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end of ref num 12 and couples with ref num 14).

19.	Regarding Claim 20, Wales teaches the end effector (Figs. 2 and 3, ref num 12) having a contact portion (Figs. 2 and 3, ref num 18), the contact portion includes a tab extending from the proximal end toward the distal end where the tab electrically couples with the axial contact (Figs. 2 and 3, ref num 14 = axial contact, ref num 18 extends from the proximal end to the distal end of ref num 12 and couples with ref num 14).

20.	Claim(s) 3-4, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wales and Scheib, and further in view of Leonard U.S. 2008/0021279 (herein referred to as “Leonard”).
21.	Regarding Claims 3 and 11, Wales fails to teach the blade ring includes a plurality of bosses and the rotating mechanism includes a coupling having a plurality of coupling holes where a first boss of the plurality of bosses engages with a hole of the plurality of coupling holes.
	Leonard teaches a tissue interface assembly of analogous art (Fig. 2A and 4A), comprising a blade ring (Fig. 4A, ref num 422) the blade ring includes a plurality of bosses (Fig. 4A, ref nums 424) and the rotating mechanism (Fig. 4A, ref num 436) includes a coupling having a plurality of coupling holes (Fig. 4A, ref num 452) where a first boss of the plurality of bosses engages with a hole of the plurality of coupling holes (para 0037 “user then rotates the end effector 402 relative to the outer shaft 408 (or vice versa) to align the outer boss-receiving slots 452 of the end effector outer casing 436 with the outer shaft bosses 424”).  Leonard also teaches that the engagement of the bosses and holes allows for a locking mechanism so that stabilizes the end effector for use during treatment (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and included that the blade ring includes bosses as wells as the rotational mechanism have a plurality of holes in order to provide stabilization to the end effector during treatment.

22.	Regarding Claims 4 and 12, Wales fails to teach the blade link includes a plurality of blade link holes and a second boss of the plurality of bosses engages with a hole of plurality of blade link holes.
	Leonard teaches a tissue interface assembly of analogous art (Fig. 2A and 4A), comprising a blade link includes a plurality of blade link holes (Fig. 4A, ref num 438 contains holes 442) and a second boss of the plurality of bosses (Fig. 4A, ref nums 424) engages with a hole of plurality of blade link holes (para 0037 “This rotation engages the main body bosses 414, 424 into the respective distal slot portions 442b”).  Leonard also teaches that the engagement of the bosses and holes allows for a locking mechanism so that stabilizes the end effector for use during treatment (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and included that the blade ring includes bosses as wells as the rotational mechanism have a plurality of holes in order to provide stabilization to the end effector during treatment.

23.	Regarding Claim 18, Wales fails to teach the blade ring includes a plurality of bosses and the rotating mechanism includes a coupling having a plurality of coupling holes where a first boss of the plurality of bosses engages with a hole of the plurality of coupling holes and the blade link includes a plurality of blade link holes and a second boss of the plurality of bosses engages with a hole of plurality of blade link holes.
	Leonard teaches a tissue interface assembly of analogous art (Fig. 2A and 4A), comprising a blade ring (Fig. 4A, ref num 422) the blade ring includes a plurality of bosses (Fig. 4A, ref nums 424) and the rotating mechanism (Fig. 4A, ref num 436) includes a coupling having a plurality of coupling holes (Fig. 4A, ref num 452) where a first boss of the plurality of bosses engages with a hole of the plurality of coupling holes (para 0037 “user then rotates the end effector 402 relative to the outer shaft 408 (or vice versa) to align the outer boss-receiving slots 452 of the end effector outer casing 436 with the outer shaft bosses 424”), as well as a blade link includes a plurality of blade link holes (Fig. 4A, ref num 438 contains holes 442) and a second boss of the plurality of bosses (Fig. 4A, ref nums 424) engages with a hole of plurality of blade link holes (para 0037 “This rotation engages the main body bosses 414, 424 into the respective distal slot portions 442b”).  Leonard also teaches that the engagement of the bosses and holes allows for a locking mechanism so that stabilizes the end effector for use during treatment (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales and included that the blade ring includes bosses as wells as the rotational mechanism have a plurality of holes in order to provide stabilization to the end effector during treatment.

24.	Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Wales and Scheib, and further in view of Van Tol U.S. 2015/0150581 (herein referred to as “Van Tol”).
25.	Regarding Claim 7, Wales fails to teach the end effector is monopolar.
	However, Van Tol teaches a tissue interface assembly of analogous art (Fig. 1), in which the end effector (Fig. 1, ref num 91) may be configured to be monopolar or bipolar (para 0006 and 0010).  Van Tol teaches that both monopolar and bipolar electrosurgery performed by end effectors is essentially the same, to produce heat to achieve the desired tissue/clinical effect (para 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wales to configure the end effector to a monopolar operation as it achieves the same desired effect as one in bipolar operation.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794